Citation Nr: 1636254	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bladder cancer due to exposure to chemicals including herbicides.

2.  Entitlement to service connection for hypertension due to exposure to chemicals including herbicides and/or secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for infertility due to exposure to chemicals including herbicides.

6.  Entitlement to service connection for ischemic heart disease due to exposure to chemicals including herbicides and/or secondary to a service-connected disability.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife, C.C.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In January 2014, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In September 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated from June 2010 through March 2014 as well as a transcript of the September 2014 Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

With regard to the bladder cancer, hypertension, ischemic heart disease, and infertility issues, the Veteran contends they are secondary to herbicide exposure and exposure to other toxins he believes occurred when he was on temporary assignment to Guam in 1966.  Although not explicitly documented, the evidence suggests the Veteran served briefly on Guam in July/August 1966.  The Veteran also submitted documents indicating toxic chemicals have been found on Guam.  Further development of potential exposure and any link with such exposure and the claimed disabilities is necessary, as indicated below.  

In addition to the foregoing, the Veteran presented evidence suggesting hypertension/ischemic heart disease may be linked to obstructive sleep apnea.  As such, should service connection be established for the primary disability, an opinion would be necessary to address the cause of the secondary condition.  

With respect to sleep apnea, the Veteran contends it to be related to the hyperventilation syndrome noted in service, and in any event that its onset occurred in service, as supported by statements from his wife and a fellow service member.  The VA examination conducted in connection with this matter yielded a report confusing in its wording.  Another opinion will be sought.  

Regarding hearing loss, no such disability was shown in the service treatment records, and adverse medical opinions were obtained following examinations conducted in September 2010 and March 2014.  However, the Veteran has since identified a study which evidently tends to support his claim.  This should be considered on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or record storage facility, and request that they attempt to verify any exposure to contaminants as the Veteran may have encountered when on temporary duty to Guam (Andersen Air Base) in July/August 1966.

2.  Ask the Veteran to identify any additional medical records he may desire VA to consider in connection with his claims, which records should be sought.   

3.  After completing the above and any other appropriate development, obtain an appropriate medical opinion addressing the Veteran's claim for service connection for bladder cancer, hypertension, ischemic heart disease, and infertility.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the evaluator, and the evaluator should note such review in the report.  The evaluator should address whether it is at least as likely as not that exposure to toxins as the Veteran encountered when on temporary duty to Guam in July/August 1966 caused his bladder cancer, hypertension, ischemic heart disease, and/or infertility. 

The examiner should also be asked to provide an opinion as to whether it is at least as likely as not that his hypertension and/or ischemic heart disease is caused or aggravated the Veteran's sleep apnea. 

A complete rationale for the opinions expressed should be provided. 

If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained. 

4.  After completing the above and any other appropriate development, obtain an appropriate medical opinion addressing the Veteran's sleep apnea.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the evaluator, and the evaluator should note such review in the report.  The evaluator should address whether it is at least as likely as not that the Veteran's current sleep apnea had its onset during service.  The evaluator should address the Veteran's reports of in-service sleep apnea symptoms along with the supporting statements from the Veteran's in-service friend and his wife and any other signs or symptoms of sleep apnea present in the record as would support the evaluator's conclusion.  

A complete rationale for the opinions expressed should be provided. 

If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.

5.  After completing the above and any other appropriate development, obtain an appropriate medical opinion addressing the Veteran's bilateral hearing loss.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the evaluator, and the evaluator should note such review in the report.  The evaluator should address whether the Veteran's current hearing loss is due to in-service acoustic trauma.  In doing so, the evaluator should address the Veteran's reports of in-service noise exposure, the Veteran's wife's September 2014 testimony noting an onset of hearing loss between 1985 and 1990, and the Veteran's May 2014 reference to a study supporting delay onset of sensorineural hearing loss.  

A complete rationale for the opinions expressed should be provided. 

If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.

6.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


